DETAILED ACTION
Status of the Application
	Claims 1-8, 11, 16-25, 28 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 7-8, 11, 19, and cancellation of claims 9-10, 12-15, 26-27, and 29-32 as submitted in a communication filed on 2/19/2020 is acknowledged. 
	Applicant’s election without traverse of Group I, claims 1-5, 7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine deaminase that is an APOBEC1 and a catalytically inactive Lachnospiraceae bacterium Cpf1, as submitted in a communication filed on 8/30/2022 is acknowledged. 
Claims 6, 19-25, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.  Claims 1-5, 7-8, 11, 16-18 are at issue and will be examined to the extent they encompass the elected invention. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 20, paragraph [0096]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
The specification is objected for not complying with sequence rules.  While Figures 1A, 1B, 2A, 3C, 5B, 8A, 9, 11, 14B, and 15  display nucleotide sequences, neither the drawings nor the Brief Description of the Drawings indicate the corresponding sequence identifiers.  Applicant is required to insert the corresponding sequence identifiers in the Brief Description of the Drawings or amend the drawings to include the sequence identifiers in front of each sequence.  See particularly 37 CFR 1.821(d).   Appropriate correction is required.


Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA PCT/CN2017/100131 filed on 09/01/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/CN2018/102750 filed on 08/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings submitted on 2/19/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 7 is objected to due to the recitation of “further comprising one or more uracil DNA glycosylase inhibitor (UGI)”.  To be grammatically correct, the term should be amended to recite either   “further comprising one or more uracil DNA glycosylase inhibitors (UGI)” or “further comprising at least one uracil DNA glycosylase inhibitor (UGI)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite in the recitation of “wherein the APOBEC1 protein comprises a W90Y or R126E mutation” for the following reasons.  The terms “W90Y” and “R126E” are meaningless in the absence of the sequence identifier associated with the substitution position.  For examination purposes, it will be assumed that claim 5 is a duplicate of claim 4. Correction is required. 
Claim 18 is indefinite in the recitation of “further comprising, N-terminal to the second UGI, a second self-cleaving peptide, and a third UGI” for the following reasons.  As written, it is unclear where should the third UGI be placed in the fusion protein.  One cannot determine if the requirement “N-terminal to the second UGI” applies to the third UGI.  If it does, one cannot determine if the third UGI should be placed at the N-terminus of the self-cleaving peptide or at the C-terminus of the self-cleaving peptide.  For examination purposes, it will be assumed that claim 18 is a duplicate of claim 17.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 11, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-5, 7-8, 11, 16-18 are directed in part to fusion proteins that comprise a genus of cytidine deaminases having any structure, including a genus of APOBEC1 proteins having any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is no structural limitation with respect to the members of the genus of proteins required by the claims.  While the specification in the instant application discloses the structure of a limited number of species of the recited genus of cytidine deaminases and APOBEC1 proteins, it provides no clue as to the structural elements required in any cytidine deaminase or APOBEC1 that can be used in the claimed fusion protein, nor does it teach which structural elements of the proteins disclosed are required in any cytidine deaminase that can be used in the claimed fusion protein.   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which proteins have cytidine deaminase activity so that they can be used in the claimed fusion protein. 
	A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature which is representative of all the members of the genus of cytidine deaminases recited in the claims. There is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 that are essential for the cytidine deaminase activity, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the cytidine deaminases required in the claimed fusion proteins.
	Due to the fact that the specification only discloses a limited number of species of the genus of cytidine deaminases required by the claimed fusion protein, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-5, 7-8, 11, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fusion protein that comprises the inactivated dLbCpf1 protein of SEQ ID NO: 5 and the cytidine deaminase of SEQ ID NO: 1, does not reasonably provide enablement for a fusion protein comprising any cytidine deaminase or any APOBEC1 protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-5, 7-8, 11, 16-18 broadly encompass fusion proteins that comprise cytidine deaminases having any structure, including APOBEC1 proteins having any structure. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure encompassed by the claims, and the lack of information regarding the structural elements which are required in any cytidine deaminase or APOBEC1 protein.   In the instant case, the specification enables a fusion protein that comprises the inactivated dLbCpf1 protein of SEQ ID NO: 5 and the cytidine deaminase of SEQ ID NO: 1.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of a limited number of cytidine deaminases, including the APOBEC1 protein of SEQ ID NO: 1, as working examples.  However, the specification fails to provide any clue as to the structural elements required in any cytidine deaminase or APOBEC1 protein that can be used in the claimed fusion protein, including which structural features within SEQ ID NO: 1 can be modified and which ones should be present for a variant to display the same cytidine deaminase activity as that of the polypeptide of SEQ ID NO: 1. No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of cytidine deaminases,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any cytidine deaminase or APOBEC1 protein that can be used in the claimed fusion proteins. While the argument can be made that the structure of those cytidine deaminases and APOBEC1 proteins  can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a cytidine deaminase or APOBEC1 protein which can be used in a fusion protein as recited.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and cytidine deaminase activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2017/070632, published 4/27/2017, earliest priority date 10/23/2015; cited in the IDS) as evidenced by Gao et al. (Cell Research 26:901-913, 2016).
	Claims 1-5 and 7 are directed in part to a fusion protein that comprises a first fragment having an APOBEC1 protein and a second fragment having a catalytically inactive Lachnospiraceae bacterium Cpf1 (dLbCpf1), wherein said fusion protein further comprises a uracil glycosylase inhibitor (UGI).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	Liu et al. teach a base editor which is a fusion protein that comprises a catalytically inactive LbCpf1 protein and a rat APOBEC1 (rAPOBEC1) protein, wherein said fusion protein also comprises a UGI (page 413, paragraph [00373]; Figure 73, first construct labeled dCpf1 BE2).   As evidenced by Gao et al., the term “LbCpf1” refers to a Lachnospiraceae bacterium Cpf1 (page 901, Abstract).   Therefore, the fusion protein of Liu et al. anticipates the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2017/070632, published 4/27/2017, earliest priority date 10/23/2015; cited in the IDS) as evidenced by Gao et al. (Cell Research 26:901-913, 2016) in view of Staahl et al. (Nature Biotechnology 35(5):431-434, published online 2/13/2017) and Wang et al. (Cell Research 27:1289-1292, published online 8/29/2017). 
	The teachings of Liu et al. and Gao et al. have been discussed above.  In addition, Liu et al. teach a variant of the rat APOBEC1 (SEQ ID NO: 284; page 72, paragraph [0196]) that comprises a mutation at the position corresponding to position 90 and 126 of the polypeptide of SEQ ID NO: 1 that allow the base editor to discriminate substrate cytidines with higher stringency (page 412, paragraph [0369], Table 5). Liu et al. teach that the double mutant W90Y+R126E resulted in a base editor (YE1-BE3) with maximal editing efficiencies and substantially narrowed editing window (page 420, paragraph [0397]-[0398]). Liu et al. do not teach the use of nuclear localization sequences or additional UGIs.
	Staahl et al. teach the use of several NLSs in a fusion protein that comprises Cas9 and GFP, wherein the fusion protein comprises up to 7 NLS at the N-terminus of the Cas9 and 2 NLSs at the C-terminus of the Cas9 (page 431, right column, first full paragraph; Figure 1).  Staahl et al. teach that the additional NLSs increase the efficiency of editing in vivo (page 431, Abstract).   Staahl et al. do not teach dLbCpf1 fusion proteins. 
	Wang et al. teach that the presence of free UGIs results in the enhancement of base editing when using a base editing system that comprises a fusion protein that comprises an APOBEC protein and a mutant Cas9 (nickase) that suppressed the formation of unwanted indels and substitutions and increased the frequency of C-to-T editing, thus improving both the fidelity and efficiency of base editing (page 1292, left column, first full paragraph).  Wang et al. teach a fusion construct (eBE-S3) that comprises from the N-terminus to the C-terminus, the APOBEC protein, the mutant Cas9, a UGI, a 2A polypeptide, a UGI, a 2A polypeptide, a UGI, a 2A peptide and a UGI.  The specification of the instant application states that the 2A polypeptide is a viral self-cleaving peptide of 18-22 amino acids.  Wang et al. do not teach dLbCpf1 fusion proteins.
	Claims 5, 8, 11, 16-18 are directed in part to a fusion protein that comprises a first fragment having an APOBEC1 protein and a second fragment having a catalytically inactive Lachnospiraceae bacterium Cpf1 (dLbCpf1), wherein said APOBEC1 protein is a mutant of the protein of SEQ ID NO: 1  that comprises two substitutions at positions corresponding to positions 90 or 126 of the protein of SEQ ID NO: 1, wherein said fusion protein comprises one or more UGIs and nuclear localization sequences (NLS), including a fusion protein that comprises from the N-terminus to the C-terminus a NLS, the first fragment, the second fragment, two NLSs, a UGI, a NLS, a self-cleaving peptide, and a UGI.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mutant rat APOBEC1 protein in the fusion protein of Liu et al. and further modify it by adding NLSs as well as adding additional  UGIs linked to self-cleaving peptides.  A person of ordinary skill in the art is motivated to use the mutant rat APOBEC1 of Liu et al. for the benefit of increasing editing efficiencies and substantially narrowing the editing window.  A person of ordinary skill in the art is motivated to use additional UGIs linked to the 2A self-cleaving peptides of Wang et al. and several NLSs for the benefit of  improving both the fidelity and efficiency of base editing. The presence of the self-cleaving peptides would allow the release of UGIs (free UGIs).   Moreover, it would have been obvious to one of ordinary skill in the art  to modify the fusion protein of Liu et al. to place the NLSs in the order recited in the claims by optimization because Wang et al. teach the use of a NLS at the N-terminus of their fusion protein as well as at the C-terminus of the Cas protein.  One of ordinary skill in the art has a reasonable expectation of success at modifying the fusion protein of Liu et al. as described above because the molecular biology techniques required to make the desired modifications are well known in the art as evidenced by Liu et al., Wang et al. and Staahl et al.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3, 7-8, 11,  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 20-22 of copending Application No. 16/770,572.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
	Claims 1-3, 7-8, 11 of the instant application are directed in part to a fusion protein that comprises a first fragment that comprises a cytidine deaminase and a second fragment that comprises a catalytically inactive Cpf1 from Lachnospiraceae bacterium (dLbCpf1), wherein the fusion protein further comprises at least two uracil DNA inhibitor (UGI), and one or more nuclear localization sequences (NLS).  
	Claims 10, 20-22 of copending Application No. 16/770,572 are directed in part to a fusion protein comprising a first fragment that comprises an APOBEC3A and a second fragment that comprises a mutant LbCpf1 that lacks the ability to cleave double stranded DNA and/or is catalytically inactive.  The specification discloses a fusion protein comprising at least two UGIs and one or more NLS as preferred embodiments of the genus of fusion proteins claimed (i.e., pCMV-hAPOBEC3A_Y130F -XTEN- D10A-SGGS-UGI-SGGS-NLS-T2A-UGI-NLS-P2A-UGI-NLS-T2A-UGI-NLS).  Therefore, the fusion protein of claims 10, 20-22 of copending Application No. 16/770,572 either anticipate and/or deemed obvious the fusion protein of claims 1-3, 7-8, 11 of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 22, 2022